                                          Case 5:20-cv-05146-LHK Document 131 Filed 03/05/21 Page 1 of 4




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    PATRICK CALHOUN, et al.,                             Case No. 20-cv-05146-LHK (SVK)
                                   5                   Plaintiffs,                           ORDER GRANTING IN PART AND
                                                                                             DENYING WITHOUT PREJUDICE IN
                                   6            v.                                           PART MOTIONS TO SEAL
                                   7    GOOGLE LLC,                                          Re: Dkt. Nos. 101, 108, 117, 119

                                   8                   Defendant.

                                   9          Now before the Court are the parties’ Administrative Motions to File Documents Under

                                  10   Seal (Dkt. 101, 108, 117, and 119) seeking to seal certain materials submitted to the Court in

                                  11   connection with the parties’ joint letter brief and subsequent briefing on Google’s motion for a

                                  12   protective order (Dkt. 102, 109, 118, and 120).
Northern District of California
 United States District Court




                                  13          Courts recognize a “general right to inspect and copy public records and documents,

                                  14   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  15   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  16   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  17   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  18   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to
                                       court records depends on the purpose for which the records are filed with the court. A party
                                  19
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  20
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  21
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  22
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  23
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  24
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  25
                                       Rule 79-5.
                                  26
                                              Here, the “good cause” standard applies because the information the parties seek to seal
                                  27
                                       was submitted to the Court in connection with a discovery-related motion, rather than a motion
                                  28
                                          Case 5:20-cv-05146-LHK Document 131 Filed 03/05/21 Page 2 of 4




                                   1   that concerns the merits of the case. The Court may reach different conclusions regarding sealing

                                   2   these documents under different standards or in a different context. Having considered the

                                   3   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   4   Court ORDERS as follows:

                                   5

                                   6                                              Court’s Ruling
                                                  Document Sought to be            on Motion to           Reason(s) for Court’s Ruling
                                   7                       Sealed                      Seal
                                       Joint Letter Brief Regarding Dispute   GRANTED as to           Narrowly tailored to protect
                                   8   Concerning Google’s Motion for         redacted portions at confidential technical information
                                       Protective Order                       1:2-5, 1:26-2:2, 2:7-9, regarding the operation of Google’s
                                   9
                                                                              5:9                     products, including the volume of
                                  10                                                                  data collected in certain log files and
                                                                                                      retention periods applicable thereto.
                                  11   Joint Letter Brief Regarding Dispute   GRANTED as to           Narrowly tailored to protect
                                       Concerning Google’s Motion for         redacted portions at confidential technical information
                                  12   Protective Order                       2:11-15, 3:7-8, 3:12- regarding the operation of Google’s
Northern District of California
 United States District Court




                                                                              13, 4:26-28             products, including the nature of the
                                  13
                                                                                                      data contained in certain log files.
                                  14   Google’s Motion for a Protective       DENIED WITHOUT The Proposed Order (Dkt. 108-2)
                                       Order                                  PREJUDICE               does not identify the page and line
                                  15                                                                  number of the redacted information
                                                                                                      sought to be sealed. See Civil L.R.
                                  16                                                                  79-5(d)(1)(B) (requiring that
                                  17                                                                  proposed order “lists in table format
                                                                                                      each document or portion thereof
                                  18                                                                  that is sought to be sealed”). Google
                                                                                                      may submit a corrected proposed
                                  19                                                                  order with the missing information
                                                                                                      within 7 days of the date of this
                                  20                                                                  order.
                                  21   Declaration of Andre Golueke           DENIED WITHOUT The Proposed Order (Dkt. 108-2)
                                                                              PREJUDICE               does not identify the page and line
                                  22                                                                  number of the redacted information
                                                                                                      sought to be sealed. See Civil L.R.
                                  23                                                                  79-5(d)(1)(B) (requiring that
                                                                                                      proposed order “lists in table format
                                  24
                                                                                                      each document or portion thereof
                                  25                                                                  that is sought to be sealed”). Google
                                                                                                      may submit a corrected proposed
                                  26                                                                  order with the missing information
                                                                                                      within 7 days of the date of this
                                  27                                                                  order.
                                  28
                                                                                        2
                                          Case 5:20-cv-05146-LHK Document 131 Filed 03/05/21 Page 3 of 4




                                       Plaintiffs’ Opposition to Google’s     DENIED WITHOUT The Trebicka Declaration (Dkt. 122)
                                   1
                                       Motion for a Protective Order          PREJUDICE      filed in support of the motion to seal
                                   2                                                         appears to seek sealing of a subset of
                                                                                             information identified in Plaintiffs’
                                   3                                                         proposed order (Dkt. 117-2) but
                                                                                             Google does not submit an
                                   4                                                         alternative proposed order that
                                                                                             identifies the page and line number
                                   5
                                                                                             of the redacted information sought to
                                   6                                                         be sealed. See Civil L.R. 79-
                                                                                             5(d)(1)(B) (requiring that proposed
                                   7                                                         order “lists in table format each
                                                                                             document or portion thereof that is
                                   8                                                         sought to be sealed”). Google may
                                                                                             submit a corrected proposed order
                                   9
                                                                                             with the missing information within
                                  10                                                         7 days of the date of this order.
                                       Declaration of Lesley Weaver in        DENIED WITHOUT The Trebicka Declaration (Dkt. 122)
                                  11   Support of Plaintiffs’ Opposition to   PREJUDICE      filed in support of the motion to seal
                                       Google’s Motion for a Protective                      appears to seek sealing of a subset of
                                  12   Order                                                 information identified in Plaintiffs’
Northern District of California
 United States District Court




                                  13                                                         proposed order (Dkt. 117-2) but
                                                                                             Google does not submit an
                                  14                                                         alternative proposed order that
                                                                                             identifies the page and line number
                                  15                                                         of the redacted information sought to
                                                                                             be sealed. See Civil L.R. 79-
                                  16                                                         5(d)(1)(B) (requiring that proposed
                                  17                                                         order “lists in table format each
                                                                                             document or portion thereof that is
                                  18                                                         sought to be sealed”). Google may
                                                                                             submit a corrected proposed order
                                  19                                                         with the missing information within
                                                                                             7 days of the date of this order.
                                  20
                                       Exhibit A to the Declaration of Lesley DENIED WITHOUT The Trebicka Declaration (Dkt. 122)
                                  21   Weaver in Support of Plaintiffs’       PREJUDICE      filed in support of the motion to seal
                                       Opposition to Google’s Motion for a                   appears to seek sealing of a subset of
                                  22   Protective Order                                      information identified in Plaintiffs’
                                                                                             proposed order (Dkt. 117-2) but
                                  23                                                         Google does not submit an
                                                                                             alternative proposed order that
                                  24
                                                                                             identifies the page and line number
                                  25                                                         of the redacted information sought to
                                                                                             be sealed. See Civil L.R. 79-
                                  26                                                         5(d)(1)(B) (requiring that proposed
                                                                                             order “lists in table format each
                                  27                                                         document or portion thereof that is
                                                                                             sought to be sealed”). Google may
                                  28
                                                                                    3
                                          Case 5:20-cv-05146-LHK Document 131 Filed 03/05/21 Page 4 of 4




                                                                                          submit a corrected proposed order
                                   1
                                                                                          with the missing information within
                                   2                                                      7 days of the date of this order.
                                       Declaration of Dr. Matthew Green in DENIED WITHOUT The Trebicka Declaration (Dkt. 122)
                                   3   Support of Plaintiffs’ Opposition to PREJUDICE     filed in support of the motion to seal
                                       Google’s Motion for a Protective                   appears to seek sealing of a subset of
                                   4   Order                                              information identified in Plaintiffs’
                                                                                          proposed order (Dkt. 117-2) but
                                   5
                                                                                          Google does not submit an
                                   6                                                      alternative proposed order that
                                                                                          identifies the page and line number
                                   7                                                      of the redacted information sought to
                                                                                          be sealed. See Civil L.R. 79-
                                   8                                                      5(d)(1)(B) (requiring that proposed
                                                                                          order “lists in table format each
                                   9
                                                                                          document or portion thereof that is
                                  10                                                      sought to be sealed”). Google may
                                                                                          submit a corrected proposed order
                                  11                                                      with the missing information within
                                                                                          7 days of the date of this order..
                                  12   Google’s Reply in Support of Motion DENIED WITHOUT The proposed order (Dkt. 119-2)
Northern District of California
 United States District Court




                                  13   for a Protective Order               PREJUDICE     does not identify the page and line
                                                                                          number of the redacted information
                                  14                                                      sought to be sealed. See Civil L.R.
                                                                                          79-5(d)(1)(B) (requiring that
                                  15                                                      proposed order “lists in table format
                                                                                          each document or portion thereof
                                  16                                                      that is sought to be sealed”). Google
                                  17                                                      may submit a corrected proposed
                                                                                          order with the missing information
                                  18                                                      within 7 days of the date of this
                                                                                          order.
                                  19
                                              The documents or portions thereof as to which the Court has denied the motions to seal
                                  20
                                       without prejudice shall remain under seal until the Court’s ruling with respect to Google’s
                                  21
                                       submission of a corrected proposed order as outlined above or until expiration of the deadline to
                                  22
                                       submit such a corrected proposed order if none is filed.
                                  23
                                              SO ORDERED.
                                  24
                                       Dated: March 5, 2021
                                  25

                                  26

                                  27                                                               SUSAN VAN KEULEN
                                                                                                   United States Magistrate Judge
                                  28
                                                                                        4
